Case: 15-40682      Document: 00513314336         Page: 1    Date Filed: 12/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40682                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        December 18, 2015
IRA W. BREWER; EUGENIA BREWER,                                             Lyle W. Cayce
                                                                                Clerk
              Plaintiffs - Appellants

v.

BANK OF AMERICA, N.A., as Successor by Merger to BAC Home Loans
Servicing, L.P., formerly known as Countrywide Home Loans Servicing, L.P.;
U.S. BANK NATIONAL ASSOCIATION, as Trustee for the Certificate
Holders of the Bear Stearns ARM Trust Mortgage Pass Through Certificates,
Series 2004-2, Its Successors and/or Assigns,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:13-CV-00638


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Ira and Eugenia Brewer appeal the district court’s grant of summary
judgment in favor of defendants on their claim arising under the Truth in




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-40682       Document: 00513314336         Page: 2     Date Filed: 12/18/2015



                                       No. 15-40682


Lending Act, 15 U.S.C. § 1601 et seq (“TILA”). 1 The district court concluded
that plaintiffs’ TILA claim failed for two independent reasons.                   First, the
district court concluded that the relevant one-year statute of limitations had
run by the time plaintiffs filed suit in October 2013 and that plaintiffs had
failed to present a genuine issue of material fact as to whether equitable tolling
should apply. Second, the district court concluded that plaintiffs had failed to
raise a genuine issue of material fact as to whether they suffered actual
damages as a result of the alleged TILA violation.
         On appeal, plaintiffs’ opening brief is exclusively devoted to challenging
the district court’s conclusion with respect to actual damages and nowhere
challenges the district court’s alternative conclusion that summary judgment
was appropriate based on the running of the statute of limitations. Plaintiffs
have therefore waived any argument that the district court erred in concluding
that the statute of limitations foreclosed their TILA claim and that equitable
tolling did not apply to their case. See Cinel v. Connick, 15 F.3d 1338, 1345
(5th Cir. 1994) (“An appellant abandons all issues not raised and argued in its
initial brief on appeal.”). In light of plaintiffs’ failure to contest the district
court’s determination that the statute of limitations barred their TILA claim,
we AFFIRM the district court’s grant of summary judgment on that basis
alone.




         1The district court also granted summary judgment in favor of defendants on
plaintiffs’ claims for breach of contract, trespass to try title, quiet title, and declaratory
judgment. However, because plaintiffs have not appealed those adverse rulings, our review
is limited solely to considering whether the district court erred in granting summary
judgment in favor of defendants on plaintiffs’ TILA claim.
                                              2